                                                                                        ( 2.--


                                                                �------------�




1
                                                                        FILED
2                                                                        DEC 1 7 2018

3                                                                 CLERK. u S. 01sr;i1cr COURT
                                                                SOUTHERN DISTR1C1 OF CALIFORNIA
4                                                               BY                       DEPUTY


5

6

7

8
                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA

10

11
     UNITED STATES OF AMERICA                     Case No.: 16cr2178-MMA
12

13                               Plaintiff,
                                                  RESTITUTION ORDER
14
           vs.
15

16   KARL KENNETH ABBOTT,

17
                              Defendant.
18

19         Upon consideration of the agreement of the parties' regarding restitution and the
20   files and records of this case and good cause appearing,
21         IT IS HEREBY ORDERED
22
           1.     Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant KARL
23   KENNETH ABBOTT (hereinafter "Defendant") shall pay restitution in the amount of
24
     $15,000 as a result of Defendant's conviction for violating 18 U.S.C. § 2252(a)(2).
25
     Restitution shall be paid to the following victims in the specified amounts, pro rata:
26
                  a.     $5,000 to "Vicky" of the "Vicky" Series;
27
                  b.     $2,000 to "Pia" of the "Sweet Sugar" Series;
28

                                                  1

                                                                                         16cr2178-MMA
1                   c.    $2,000 to "Erika" of the "Pink Heart Sisters" Series;

2                   d.    $2,000 to "Maureen" of the "Lighthouse" Series;

3                   e.    $2,000 to "Casseaopia" of the "Lighthouse" Series; and

4                   f.    $2,000 to "Jenny" of the "Jenny" Series.

5          2.       Defendant shall make a bona fide effort to pay restitution in full as soon as

6    practicable.

7          3.       After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court

8    finds that the Defendant has the ability to pay the restitution as set forth in the following

 9   payment schedule:

10                  a.    Defendant shall not pay any amount within 30 days of entry of this

11         order.

12                  b.    During any period of incarceration, Defendant shall pay restitution

13         through the Inmate Financial Responsibility Program at the rate of 50% of

14         Defendant's income, or $25.00 per quarter, whichever is greater.
15                  c.    Upon release from custody, Defendant shall pay restitution at the rate
16         of at least $150 per month, subject to modification upon further agreement of the
17
           parties or order of the Court.
18
            4.      This payment schedule does not foreclose the United States from exercising
19
     all legal actions, remedies, and process available to collect the restitution judgment,
20
     including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
21
            5.      If payment has not already been made in full, interest will accrue on the
22
     restitution amount in the manner prescribed by 18 U.S.C. §3612.
23
            6.      Defendant shall forward all restitution payments, by bank or cashier's check
24
     or money order payable to the "Clerk, U.S. District Court," to:
25                  Clerk of the Court
                    United States District Court
26
                    Southern District of California
27                  333 West Broadway, Suite 420
                    San Diego, CA 92101
28

                                                      2

                                                                                       16cr2178-MMA
 1   The bank or cashier's check or money order shall reference "Karl Kenneth Abbott" and

2    "Case No. l 6cr2178." The Clerk of the Court shall distribute payments to "Vicky," "Pia,"

3    "Erika," "Maureen," "Casseaopia," and "Jenny" at addresses to be provided to the Clerk's

4    Office by the United States Attorney's Office.

5          7.     Until restitution has been paid, Defendant shall notify the Clerk of the Court

6    and the United States Attorney's Office's Forfeiture and Financial Litigation Section of

7    any change in Defendant's economic circumstances that might affect Defendant's ability

8    to pay restitution no later than thirty days after the change occurs.

9          8.     Until restitution has been paid, Defendant shall notify the Clerk of the Court

10   and the United States Attorney's Office's Forfeiture and Financial Litigation Section of

11   any change in mailing or residence address, no later than thirty days after the change

12   occurs.

13

14   IT IS SO ORDERED.



::   DATED        I   '1/!t rl 7.?lf
17
                                                    HON. MICHAEL M. ANELLO
18
                                                    United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                    3

                                                                                     16cr2178-MMA
